DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps and structure, such omission amounting to a gap between the steps and structure.  See MPEP § 2172.01.  The omitted steps and structure are the one found on claim 2, which is a second microphone to be able to perform sound localization. Independent claim 16, shows applicant invention which is a microphone array to be able to determine a position of a sound as you required minimum 2 microphone and Independent claim 1 and 11 are only reciting one microphone.

Allowable Subject Matter
Claim 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa “Direction-of-Arrival estimation under noisy condition using four-line omni-directional microphones mounted on a robot head”.

Regarding claim 16, Ogawa teaches a microphone array comprising a first microphone and a second microphone (Fig. 3: microphone array); one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving, from the first microphone, a first signal representative of audio emitted by an audio source; receiving, from the second microphone, a second signal representative of the audio emitted by the audio source (Fig. 2 & Fig. 3: x1(t)-x4(t)); estimating a first representative amplitude of the audio based at least in part on the first signal and the second signal associated with a first time; 51Atty. Docket No.: F126-0047USestimating a second representative amplitude of the audio based at least in part on the first signal and the second signal associated with a second time, the second time being different than the first time (Fig. 3: X(w,k) is Fourier transfer of the signal which the amplitude representation of the signals and the temporal-average spectral amplitude will be based on taking the same signal overtime and averaging it); normalizing the first signal and the second signal by the first representative amplitude to determine a first normalized amplitude; normalizing the first signal and the second signal by the second representative amplitude to determine a second normalized amplitude (Fig. 3 & equation 9: normalizing the amplitude signals using one of the microphone amplitude which is X3); determining a combined amplitude by combining the first normalized amplitude and the second normalized amplitude (Fig. 3 & equation 13: temporal averaging, where it takes and average different normalized amplitudes over time by K number of frames); and estimating, based at least in part on the combined amplitude, a DOA of the audio source relative to the electronic device that includes the microphone array (Fig. 3 & Section 4: determining DOA of sound source relative to microphone of the robot).  
While Ogawa failed to explicitly teach position of the audio source. However, having the DOA of an audio source can be used to determine an angle of the audio source and with the amplitude of the sound you can get close to a position of the audio source. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 17,  Ogawa teaches  wherein the first time and the second time are within a first time period, the operations further comprising: receiving, from the first microphone, a third signal representative of audio emitted by the audio source over a second time period; receiving, from the second microphone, a fourth signal representative of the audio emitted by the audio source over the second time period; determining a change in DOA of the electronic device between the first time period and the second time period; and determining, based at least in part on the third signal, the fourth signal, the change in DOA of the electronic device, and the DOA, an updated DOA of the audio source relative to the electronic device associated with the second time period (Fig. 3 & Section 4: determining DOA of sound source relative to microphone of the robot, which will happen every x-amount of time and the position of the sound source will change as either the sound source or robot move location).  
While Ogawa failed to explicitly teach position of the audio source. However, having the DOA of an audio source can be used to determine an angle of the audio source and with the amplitude of the sound you can get close to a position of the audio source. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 20, Ogawa teaches wherein the audio source corresponds to human speech having a varying amplitude (Section 3: speech utterance).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654